Gould, Associate Justice.
It is claimed on behalf of appellants, that their petition showed that they had a mortgage lien on that part of the Abner Lee survey of which Mus-*199grove, at the time he gave the mortgage, appeared from the records of deeds to be the owner.
Their petition alleged the execution, in September, 1859, by B. W. Musgrove, of a mortgage to M. L. Crawford “on all the unappropriated balance of the Abner Lee headright of two-thirds of a league and labor of land in Collin county.” The further averments of the petition bearing on this question are thus stated in the brief of appellants: “From the record of deeds of said county, it then appeared that said Musgrove owned of said survey seventeen hundred and ninety-two and sixty-one one-hundredths acres, and he also represented to said Crawford that he then owned of said survey eighteen hundred acres — Crawford having no notice or knowledge to the contrary. In fact, at that time said Musgrove only owned one hundred and fifty acres in said survey, worth not exceeding three dollars per acre. Defendants holding sixteen hundred and forty acres under deeds of prior date to said mortgage; but said deeds had never been registered. And said mortgage was for the unappropriated balance of said survey, and authorized said Crawford, upon default in the payment of said note, to sell the same and make deeds with general warranty to the purchasers.”
The court sustained exceptions to this petition seeking to subject to the mortgage the land before conveyed by Musgrove and held by defendants. One of the grounds of exception taken and sustained, being, that it appeared “from said petition that the mortgage was given upon the land unappropriated in said survey, and the land in controversy had already been conveyed.” Our opinion is that this ground of exception was properly sustained. The mortgage is not set out further than has been stated. In its terms it applied only to the unappropriated part of the survey, and not to that part of the survey theretofore appropriated by sale. As described in the petition, the mortgage itself does not contain any terms admitting of the construction that it applied to all of the survey appearing by the records to be unappropriated.
*200The averments of the state of the records and the representations of Musgrove, are insufficient to admit of parol evidence to vary the terms of the mortgage. The petition contains no allegation of mistake in the language of the mortgage, nor does it seek to reform that instrument or state a case showing a right to have it reformed as against third parties. The court below was left to construe the mortgage according to the meaning of the words used by the parties, and the circumstances alleged were insufficient to justify a construction which is substantially adding to the terms of the instrument. By construing the language of the mortgage, it must be held to apply to the one hundred and fifty acres of the survey then unappropriated, and not to land which had been theretofore appropriated and sold.
This conclusion renders it unnecessary to inquire whether the exceptions to the petition on other grounds were rightly sustained or not.
Affirmed.
[Opinion delivered April 13, 1880, at Austin.]